In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-13-00019-CR


                        YESENIA FLORES ANCISO, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 320th District Court
                                    Potter County, Texas
               Trial Court No. 65,500-D, Honorable Don R. Emerson, Presiding

                                      May 16, 2013

                             MEMORANDUM OPINION
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.

       Appellant, Yesenia Flores Anciso, was convicted of the offense of aggravated

assault with a deadly weapon and, on October 3, 2012, sentenced to incarceration in

the Texas Department of Criminal Justice, Institutional Division, for a period of four

years. On January 28, 2013, appellant filed his notice of appeal with the trial court. We

dismiss for want of jurisdiction.


       To be timely, a notice of appeal must be filed within thirty days after sentence is

imposed or suspended in open court or within ninety days after that date if a motion for
new trial is timely filed. TEX. R. APP. P. 26.2(a). Appellant timely filed a motion for new

trial on October 26, 2012. Therefore, appellant’s notice of appeal was due on January

2, 2013. Appellant’s appointed appellate counsel filed a motion to extend time to file

notice of appeal on January 28, at the same time appellant’s notice of appeal was filed.

However, the extension of time authorized by the rules of appellate procedure only

allow an extension of 15 days, or until January 17, in this case. Because appellant’s

notice of appeal was filed 26 days after it was due and 11 days after the deadline could

be extended under the rules, this Court is without jurisdiction over this appeal. See

Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996).          Because this Court is

without jurisdiction to address the merits of this appeal, we have no authority to take any

action other than to dismiss the appeal. See Slaton v. State, 981 S.W.2d 208, 210

(Tex.Crim.App. 1998); Olivo, 918 S.W.2d at 523.


       By letter dated March 6, 2013, this Court notified appellant that it appeared that

his notice of appeal was untimely filed and failed to invoke this Court’s jurisdiction, and

directed him to file a response with the Court by April 8, explaining how this Court has

jurisdiction over the appeal. To date, we have received no response from appellant.


       As such, we now dismiss the purported appeal for want of jurisdiction.1


                                                        Mackey K. Hancock
                                                            Justice
Do not publish.


       1
        Appellant may have recourse by filing a post-conviction writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2007); Parr v. State,
206 S.W.3d 143, 145 (Tex.App.—Waco 2006, no pet.).


                                             2